Order
PER CURIAM.
William C. Salmon appeals from the motion court’s order overruling, after an evi-dentiary hearing, his Rule 29.15 motion for post-conviction relief, alleging ineffective assistance of counsel. After a jury trial in the Circuit Court of Boone County, the appellant was convicted of first-degree murder, in violation of § 565.020, and sentenced to life imprisonment, without the possibility of parole, in the Missouri Department of Corrections.
The appellant raises what he asserts is one point on appeal. He claims that the motion court erred in denying his Rule 29.15 motion, after an evidentiary hearing, because the evidence presented at the motion hearing clearly established that he received ineffective assistance of trial counsel for defense counsel’s: (1) failure to adequately rebut the State’s DNA evidence; (2) failure to present exculpatory evidence; and (3) failure to adequately prepare him to testify at trial.
We affirm pursuant to Rule 84.16(b).